Citation Nr: 1619875	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  15-26 698	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable evaluation for a psychiatric disorder for the period prior to January 26, 2016, and in excess of 10 percent thereafter.

2.  Entitlement to service connection for a cardiac disorder, to include coronary artery disease (CAD).


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from February 1951 to February 1953. 

These matters initially came before the Board of Veterans' Appeals (Board) from an August 2014 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In that decision, the RO denied entitlement to an increased rating for generalized anxiety disorder, then rated noncompensable and also denied entitlement to service connection for CAD.

In September 2015, the Board remanded the claims.  In February 2016, the Appeals Management Center increased the rating for the Veteran's psychiatric disorder to 10 percent.  The Veteran disagreed with this partial grant, indicating that he was not fully satisfied with the increased evaluation.  As such, his appeal for a higher rating continues.  See also AB v. Brown, 6 Vet. App. 35, 38 (1993) (finding that a claimant is presumed to be seeking the maximum available benefit for a given disability).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The claims for a higher rating for a psychiatric disorder and service connection for a cardiac disorder are addressed in the REMAND portion of the decision below and they are REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

As previously noted, in September 2015, the Board remanded the Veteran's claims to the AOJ for further development.  Although the Board's directives included obtaining a VA examination to determine the current level of the Veteran's psychiatric disorder, the body of the remand noted that the Veteran private treatment records related to his psychiatric disorder was not obtained and should be obtained on remand for consideration by the examiner.  Therefore, although a VA examination was conducted and opinion obtained, the private treatment records were not obtained.  Significantly, the Veteran submitted a statement from his private provider Dr. A.W. in March 2015, which indicated that the Veteran was under his care for a heart condition and for depression.  This reflects that there are still outstanding relevant private treatment records that should be obtained.  Accordingly, the RO should attempt to obtain the private treatment records as they are pertinent to the claims on appeal.  

Regarding the Veteran's claim of service connection for a cardiac disorder, there is evidence showing a possible association between the Veteran's anxiety disorder and his physical disabilities, and VA's own regulatory documents have indicated a possible association between psychiatric disorders and heart disease.  See Presumptions of Service Connection for Diseases Associated With Service Involving Detention or Internment as a Prisoner of War, 70 Fed. Reg. 37040 (June 28, 2005); Presumptions of Service Connection for Diseases Associated With Service Involving Detention or Internment as a Prisoner of War, 69 Fed. Reg. 60083 (Oct. 7, 2004) (association between PTSD and cardiovascular disease in prisoners of war).  See also VA National Center for PTSD, Kay Jankowski, PTSD and Physical Health ("A number of studies have found an association between PTSD and poor cardiovascular health").  Although the VA opinions of record concluded that the Veteran's current heart condition was not related to the Veteran's in-service complaints of palpitations/rapid heart beating, the VA opinions of record did not specifically address whether the Veteran's current heart condition is related to the Veteran's service-connected anxiety disorder, which manifested in 1950.  Therefore, an additional VA opinion is warranted on this question.  38 C.F.R. § 3.159(c)(4)(i)(C) (examination or opinion warranted where evidence indicates disability or symptoms may be associated with another service-connected disability).

As the claims are being remanded for the foregoing reasons, VA treatment records since March 2015 should also be obtained on remand.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records dated since March 2015.

2.  After obtaining any necessary information and authorization from the Veteran, obtain medical records 
from Dr. A.W. related to the Veteran's heart and psychiatric disabilities.

3.  Return the claims file, including a copy of this remand, to the January 2016 VA examiner who conducted the cardiology examination, if available, for an addendum opinion.  It should be confirmed that such records were available for review.

The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that any current heart disability is either (a) caused or (b) aggravated, by the Veteran's service-connected anxiety disorder. The examiner should specifically comment on the VA documents cited above indicating an association between PTSD and heart disease.  

A complete rationale should accompany any opinion provided.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinions.
 
4.  After the above development has been completed, readjudicate the claims.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals


